Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
Detailed Action
This is an Office Action for application 16/345,443 in response to arguments and amendments filed on 01/28/2021. Claims 1, 3, 4, 6, 8, 9, 10, 12-14, 15, 17, 18, 20, 22, 23 and 26-29 are pending and will be examined below. Claims 2, 5, 7, 11, 16, 19, 21 and 25 are cancelled. Claims 1, 4, 8, 9, 13, 15, 18, 22, 23, 27 and 29 are currently amended.

Response to Arguments
Applicant’s arguments, see pgs. 8-10, filed 01/28/2022, with respect to the rejection(s) of claim(s) 1, 15 and 29 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chang (US Pat. 6,263,342), Flaks (US Pub. 2018/0373753) and Anicic et al. (US Pub. 2016/0350364).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 9, 13-14, 15, 17, 18, 20, 23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pat. 6,263,342) in view of Flaks (US Pub. 2018/0373753) and Anicic et al. (US Pub. 2016/0350364).
Regarding claim 1, Chang teaches 
	A system for a semantic rules engine, the system including a memory and a processor coupled to the memory (Col. 69 Lines 61-66) and being configured to: 
	receive a structured search query and one or more conditions; (Fig. 10 #43; (Col. 43 Line 28- Col. 44 Line 17) query processing module receives a federated (i.e. structured) query with conditions)
	deconstruct the received structured search query into one or more composite query elements; (Fig. 10 #44; (Col. 43 Line 56- Col. 44 Line 17) federated query parser converts federated query string (#43) into query canonical form (i.e. deconstruct))
	process the one or more composite query elements with a semantic search engine to identify a set of connected devices; Fig. 10 #44; (Col. 43 Line 56- Col. 44 Line 17) federated query parser (i.e. semantic search engine) converts federated query string (#43) into query canonical form (i.e. associated data structures which define attributes of connected devices) for data conversion, filtering and results merging of results from federated database (i.e. connected devices))
receive a set of associated data structures which define one or more of the corresponding connected devices; (Fig. 10 #44; (Col. 43 Line 56- Col. 44 Line 17) federated query parser (i.e. semantic search engine) converts (i.e. processes) federated query string (#43) into query canonical form (i.e. associated data structures which define characteristics of connected devices) for data conversion, filtering and results merging of results from federated database (i.e. connected devices))
receive one or more business rules, wherein the one or more business rules are configured with a particular grammar and further configured to express system requirements based on the received structured search query, the set of associated data structures, and the one or more conditions; (Fig. 10 #37 (Col. 47 Lines 45-63) the schema mapping (i.e. business rules configured to express system requirements) represents a mapping conversion between the schemas in a data stores (i.e. the set of associated data structures) with the structure of the data-object (i.e. received structured search query and conditions) that the user wants is done (i.e. received) with the help of a typical GUI-oriented schema)
	evaluate the one or more conditions based on the set of associated data structures and the one or more business rules to determine one or more actions for the set of connected devices; and  (Fig. 10 #44; (Col. 43 Line 56- Col. 44 Line 17) federated query parser converts federated query string (#43) into query canonical form (i.e. based on associated data structures) for data conversion (i.e. based on schema mapping), filtering and results merging (i.e. one or more actions for the set of connected devices) of results from federated database)
	 execute one or more actions at the determined set of connected devices. (Fig. 10 #49; (Col. 43 Line 56- Col. 44 Line 60) each converted canonical query is executed for each respective datastore)
	Chang does not explicitly teach 
that the search query is a structured natural language search query
wherein the semantic search engine is configured to use one or more ontology handlers for one or more ontologies to access available inferential references when identifying the set of connected sensing and actuations
or that the connected devices are connected sensing and actuation devices.
However, from the same field Flaks teaches
that the search query is a structured natural language search query (Fig. 1; Abs. Par. [0024] semantic queries (i.e. structured natural language search query) are compared to natural language search query to determine equivalent SQL query)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the structured natural query of Flaks into the federated query string of Chang. The motivation for this combination would have been to enable business decision makers to quickly get accurate answers as explained in Flaks (Par. [0019]).
The combination of Chang and Flaks do not explicitly teach 
wherein the semantic search engine is configured to use one or more ontology handlers for one or more ontologies to access available inferential references when identifying the set of connected sensing and actuations 
or that the connected devices are connected sensing and actuation devices
	However, from the same field, Anicic teaches 
wherein the semantic search engine is configured to use one or more ontology handlers for one or more ontologies to access available inferential references when identifying the set of connected sensing and actuations (Fig. 2; Par. [0010] system of devices is semantically represented by tagging devices and integrating the resulting web representation of tags into an ontological model)
or that the connected devices are connected sensing and actuation devices. (Fig. 2; Par. [0045, 65] sensors are modeled by tags and equipment class models equipment that is to be automated e.g. condenser or heat wheel (i.e. actuation devices))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the ontology handlers for sensing and actuation devices of Anicic into the schema map of Chang. The motivation for this combination would have been to model entities with low computational power as explained in Anicic (Par. [0034]).
	Regarding claim 3, Chang, Flaks and Anicic teach claim 1 as shown above, and Chang further teaches
	The system of claim 1, wherein the particular grammar includes elements that facilitate filtering, aggregation, resources, capability, or inferential functions determined by ontological operations. (Par. (Col. 43 Line 56- Col. 44 Line 22) canonical form is input for (i.e. facilitates) the federated query processor module, which filters data)
	Regarding claim 4, Chang, Flaks and Anicic teach claim 1 as shown above, and Chang further teaches
	The system of claim 1, wherein the one or more business rules are filtered for a data field associated with one or more connected devices. ((Col. 24-34) query text is matched with the content of text fields (i.e. data field))
	Anicic teaches that 
the connected devices are connected sensing and actuation devices. (Fig. 2; Par. [0045, 65] sensors are modeled by tags and equipment class models equipment that is to be automated e.g. condenser or heat wheel (i.e. actuation devices))
	Regarding claim 6, Chang teaches claim 4 as shown above, and further teaches
	The system of claim 4, wherein the associated filtered data fields selected from a group including device type, class, capability, or communication protocol. ((Col. 3 Lines 15-41; Col. 4 Lines 19-27; Col. 65 Lines 48-52) class is used as part of the data filter)
	Regarding claim 9, Chang, Flaks and Anicic teach claim 1 as shown above, and Chang further teaches
	The system of claim 1, wherein the rule data sets are deployed locally or remotely. (Fig. 7 #9; (Col. 5 Lines 18-23 & Lines 43-54; Col. 37 Lines 53-54) Par. (3, 13, 331) Java application used for processing datastores (#9) containing rule data sets can be remote or local)
	Anicic teaches that 
the connected devices are connected sensing and actuation devices. (Fig. 2; Par. [0045, 65] sensors are modeled by tags and equipment class models equipment that is to be automated e.g. condenser or heat wheel (i.e. actuation devices))
	Regarding claim 13, Chang, Flaks and Anicic teach claim 1 as shown above, and Chang further teaches
	The system of claim 1, wherein one or more connected devices are virtual devices. (Fig. 9 #37; (Col. 3 Lines [15-25]; Col. 40 Lines 28-37) federated datastore is a virtual datastore (i.e. virtual device))
	Regarding claim 14, Chang, Flaks and Anicic teach claim 1 as shown above, and Chang further teaches
	The system of claim 1, wherein a semantic search engine operates with the semantic rules engine. (Fig. 10 #44; (Col. 43 Line 56- Col. 44 Line 22) federated query parser converted federated query string (#43) into query canonical form (#44) using federated query parser (i.e. semantic rules engine))
	Regarding claim 15, see the rejection for claim 1.
	Regarding claim 17, see the rejection for claim 3.
Regarding claim 18, see the rejection for claim 4.
	Regarding claim 20, see the rejection for claim 6.
	Regarding claim 23, see the rejection for claim 9.
	Regarding claim 27, see the rejection for claim 13.
	Regarding claim 28, see the rejection for claim 14.
	Regarding claim 29, see the rejection for claim 1.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pat. 6,263,342) in view of Flaks (US Pub. 2018/0373753) and Anicic et al. (US Pub. 2016/0350364), and further in view of Burke (US Pat. 8,442,917).
	Regarding claim 8, Chang, Flaks and Anicic teach claim 1 as shown above, but do not explicitly teach The system of claim 1, wherein the one or more business rules are aggregated to reuse one or more of the determined actions. 
	However, from the same field Burke teaches
	The system of claim 1, wherein the one or more business rules are aggregated to reuse one or more of the determined actions.  (Fig. 17 #160; (Col. 29 Lines 5-29) system API (i.e. reusable rule data set #160) wraps (i.e. aggregates) sub-functions designed to enforce system business rules)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the system API of Burke into the schema map of Chang. The motivation for this combination would have been to control internal processes in such a way as to reduce human workload requirements as explained in Burke (Col. 4 Lines 20-30). 
	Regarding claim 22, see the rejection for claim 8.


Claims 10 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pat. 6,263,342) in view of Flaks (US Pub. 2018/0373753) and Anicic et al. (US Pub. 2016/0350364), and further in view of Miller (US Pub. 2013/0311146).
Regarding claim 10, Chang, Flaks and Anicic teach claim 1 as shown above, but do not explicitly teach The system of claim 1, wherein the one or more business rules include elements that facilitate installation, activation, deactivation, or uninstallation.
	However, from the same field Miller teaches
The system of claim 1, wherein the one or more business rules include elements that facilitate installation, activation, deactivation, or uninstallation. (Fig. 9 #38; Par. [0076] business rules include instructions to turn on or turn (i.e. activate and deactivate) off a piece of equipment)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the business activation rules of Miller into the schema map of Chang. The motivation for this combination would have been to allow designing, configuring, and reconfiguring operational relationships between equipment as explained in Miller (Abs., Par. [0001]). 
	Regarding claim 24, see the rejection for claim 10.


Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pat. 6,263,342) in view of Flaks (US Pub. 2018/0373753) and Anicic et al. (US Pub. 2016/0350364), further in view of Kim (US Pub. 2010/0153088).
	Regarding claim 12, Chang, Flaks and Anicic teach claim 1 as shown above, but do not explicitly teach
	The system of claim 1, further comprising updating the one or more business rules 
The system of claim 1, further comprising updating the one or more business rules associated with a connected device. (Fig. 9; Par. [0063] in the event a particular node needs its execution code to change, the update server generates an update rule for said node (i.e. connected element))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the rule updating of Kim into the heterogeneous datastores of Chang. The motivation for this combination would have been to efficiently update the rules associated with nodes as explained in Kim (Abs, Par. [001, 63]). 
	Regarding claim 26, see the rejection for claim 12.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J MITCHELL CURRAN/Examiner, Art Unit 2157    

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157